Citation Nr: 1618475	
Decision Date: 05/09/16    Archive Date: 05/19/16

DOCKET NO.  13-28 687	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of service connection for a low back disability.

2.  Whether new and material evidence has been received to reopen the claim of service connection for a right knee disability. 

3.  Whether new and material evidence has been received to reopen the claim of service connection for a left knee disability. 

4.  Entitlement to service connection for a low back disability.

5.  Entitlement to service connection for a right knee disability. 

6.  Entitlement to service connection for a left knee disability.




REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. McPhaull, Counsel


INTRODUCTION

The Veteran had active service from October 1991 to October 1994. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision by the Buffalo, New York Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran testified before the undersigned Veterans Law Judge in a May 2015 Travel Board hearing; a transcript of the hearing is associated with the claims file.  During the hearing the Veteran was granted an additional 30 days in order to submit evidence.  No additional evidence has been received.

As regards to characterization of the new and material issues and service connection issues on appeal, the Board has a legal duty under 38 U.S.C.A. §§ 5108, 7104 (West 2015) to address the question of whether new and material evidence has been received to reopen a claim for service connection.  That matter goes to the Board's jurisdiction to reach the underlying claims and adjudicate the claims on a de novo basis.  See Barnett v. Brown, 83 F. 3d 1380, 1383 (Fed. Cir. 1996).  As the Board must first decide whether new and material evidence to reopen the claims has been received and, in view of the Board's favorable disposition on the Veteran's request to reopen the claims on appeal, the Board has characterized the right knee, left knee, and low back issues on appeal as encompassing both matters as set forth on the title page.

This appeal is processed using the Virtual VA and Veteran Benefits Management System (VBMS) paperless claims processing systems.


FINDINGS OF FACT

1.  A rating decision issued in July 2002 (notification in September 2002) denied service connection for right knee, left knee, and low back disabilities, and though the Veteran initiated an appeal of this decision, he did not timely perfect an appeal, and the decision became final. 
 
2.  Evidence added to the record since the final July 2002 denial is not cumulative or redundant of the evidence of record at the time of the decision and raises a reasonable possibility of substantiating the Veteran's claims of entitlement to service connection for right knee, left knee, and low back disabilities.

3.  A low back disability is not shown to be causally or etiologically related to any disease, injury, or incident during service, and arthritis did not manifest within one year of the Veteran's discharge from service.

4.  The Board reasonably finds that the Veteran's current bilateral knee disability had its onset in service.


CONCLUSIONS OF LAW

1.  The July 2002 rating decision that denied the Veteran's claims of service connection for right knee, left knee, and low back disabilities is final.  38 U.S.C.A. § 7105(c) (West 2015).
2.  New and material evidence has been received to reopen the claims of service connection for right knee, left knee, and low back disabilities.  38 U.S.C.A. § 5108 (West 2015); 38 C.F.R. § 3.156(a) (2015).

3.  The criteria for service connection for a low back disability have not been met. 38 U.S.C.A. §§ 1110, 5107(b) (West 2015); 38 C.F.R. §§ 3.102; 3.303, 3.307, 3.309 (2015).

4.  The criteria for service connection for a right knee disability have been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2015); 38 C.F.R. §§ 3.102; 3.303, 3.307, 3.309 (2015).

5.  The criteria for service connection for a left knee disability have been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2015); 38 C.F.R. §§ 3.102; 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).  Proper notice should be provided prior to the initial unfavorable agency of original jurisdiction decision.  A July 2011 letter, sent prior to the initial unfavorable rating decision, provided the Veteran with appropriate notification. 

VA also has a duty to assist the Veteran in the development of a claim.  This duty includes assisting the Veteran in the procurement of service treatment records (STRs) and other pertinent treatment records, and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran's STRs, VA treatment records, and adequately identified private treatment records have been obtained and considered.  The Veteran was also provided a VA examination with regards to his disability decided herein in April 2012 that is adequate to decide the issue on appeal.  In this regard, the examiner who conducted the examination considered the pertinent evidence of record, as well as the statements of the Veteran, and rendered an assessment as to the nature and severity of the disability at issue.  Moreover, the examiner offered  a reasoned explanation for the opinions expressed.  Therefore, the Board concludes the duty to assist is satisfied for the claims decided herein.

The Veteran has since been afforded a hearing before a Veterans Law Judge (VLJ) in which he presented oral argument in support of his claims.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2)  requires that the VLJ who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

Here, during the hearing, the VLJ asked specific questions directed at identifying whether the Veteran met the criteria for service connection.  In addition, the VLJ sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim including where and when the Veteran received treatment for his medical concerns.  The Veteran also volunteered much of his treatment history and his symptoms since service.  Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) , nor has he identified any prejudice in the conduct of the hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claims.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the claims can be adjudicated based on the current record.

II.  New and Material Evidence

Generally, when a claim is denied, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  38 U.S.C.A. § 7105. The Board notes, however, a claim on which there is a final decision may be reopened if new and material evidence is submitted.  38 C.F.R. § 5108.

New evidence is defined as evidence not previously submitted to agency decision makers, and material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether evidence is "new and material," the credibility of the new evidence must be presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

In Shade v. Shinseki, 24 Vet. App. 110, 118 (2010), the United States Court of Appeals for Veterans Claims (Court) stated that when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Id. at 118.  Thus, pursuant to Shade, evidence is new if it has not been previously submitted to agency decisionmakers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id.  

The Veteran's claims for service connection for right knee, left knee, and low back disabilities were originally denied in a July 2002 rating decision because the RO determined that there was no evidence that such disabilities were due to his military service, to include the noted in-service complaints.  The Veteran did not file a timely Substantive Appeal and, therefore, the July 2002 rating decision became final.  38 C.F.R. §§ 20.200, 20.202.  Accordingly, the Veteran's claims may be reopened only if new and material evidence has been secured or presented since the last final rating decision.  38 U.S.C.A. § 7105.

The absence of evidence of a nexus was an element of service connection upon which the prior denial was based.  Since July 2002, new evidence has been added to the claims file which is material to the Veteran's claims for service connection.  Specifically, an April 2011 letter from the Veteran's treating private physician, M.R., M.D., indicates the Veteran's bilateral knee and low back disabilities are a result of his military service. 

This letter reflects the presence of a nexus, which is an unestablished fact necessary to substantiate the claims and raises a reasonable possibility of substantiating the Veteran's claims, as contemplated by the holding in Shade.  Accordingly, the Board reopens the Veteran's claims of entitlement to service right knee, left knee, and low back disabilities for de novo review on the merits.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156.

III.  Service connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  This means that the facts establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).  Thus, to establish service connection, there needs to be a current disability, in-service incurrence or aggravation of a disease or injury and a nexus between the claimed in-service disease or injury and the present disease or injury.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  

Additionally, service connection may also be granted for certain enumerated chronic diseases, including arthritis, that manifest to a compensable degree within one year of the veteran's separation from service or where the veteran shows continuity of symptomatology.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309(a); Walker v. Shinseki, 708 F.3d 1331, 1333 (Fed. Cir. 2013).  

As the Board has reopened the claims for service connection for low back, right knee, and left knee disabilities, it now turns to whether service connection is warranted on the merits.

Low back

The Veteran seeks service connection for a low back disability.  He contends in various statements, to include his testimony, that his current low back disability is due to service, to include the in-service low back complaint.  

As an initial matter, the Board notes that the Veteran has been diagnosed with degenerative disc disease and arthritis of the low back.  See August 2003 imaging report from F.F. Thompson Hospital.  The Board observes, however, the evidence of record does not establish that this condition manifested to a compensable degree within one year of the Veteran's separation from service, nor does the evidence show that he has exhibited a continuity of symptomatology relating to this condition since that time.  

The service treatment records (STRs) contain one low back complaint dated on May 5, 1994 in which the Veteran reported his low back pain occurred as he was taking the tire off a "Deuce and a half" truck.  Clinical evaluation revealed no low back deformities, no centerline tenderness, decreased range of motion, no guarding, negative straight leg raising, and some spasm activity.  The diagnosis was paraspinal muscle strain, and the Veteran was placed on a 5-day lifting limitation.  The STRs are silent for any additional complaints of or treatment for the low back.

The earliest post-service treatment shown for the low back is in August 2003, when the Veteran sought emergency treatment for an on-the-job injury.  See August 2003 emergency treatment reports from F.F. Thompson Hospital.  Imaging studies taken in conjunction with the treatment revealed disc herniation at the L5-S1 interspace; as well as an associated finding of degenerative disc disease and osteophyte formation.

An April 2011 statement from the Veteran's doctor indicates that the Veteran's low back disability is due to an in-service injury.  Indeed, the examiner stated that "from what I understand, when [the Veteran] was in the military he had a parachute malfunction which he survived, but landed on his knees and his back.. .. . .After reviewing [the Veteran's] records, it is my opinion that [his low back disability is] most likely a result of his initial injury while in the service."  The Board finds this opinion to be of limited probative value.  Although the physician indicated that he reviewed records, it is unclear to what records he is referring.  Moreover, the Board finds that the physician's statement, "From what I understand. . ." makes it clear that he is just repeating the Veteran's contentions.  He does not support his opinion with a rationale of any kind.  Therefore, the Board will discount the doctor's unsupported opinion as to the etiology of the Veteran's current low back disability.

During the April 2012 VA examination, the examiner noted after careful review of the claims file, the STRs, x-ray and MRI reports, private physicians' notes, as well as lay statements, that the current low back disability was less likely as not related to the noted May 5, 1994 in-service treatment.  The examiner reasoned that the Veteran was discharged in 1994 and had not been seen for his back with any chronicity and treatment until he injured his lumbar spine after a fall that was noted to be a Worker's Compensation case, to which he subsequently underwent a laminectomy in 2004, some 10 years post-service.  The examiner also noted that the Veteran has degenerative disc disease at all levels, but had not been seen for his back until 2003 when he slipped and fell and herniated a disc at the L5-S1 level.  The examiner concluded that the Veteran's current low back disability was more likely than not related to his Worker's Compensation injury than to his military service.

As noted, the Veteran currently has a low back disability, satisfying the current disability requirement for service connection.  

Further, the Veteran's STRs document an in-service low back injury.  Therefore, the Board finds that the in-service incurrence of an injury or disease requirement for service connection is met.

The Board finds, however, there is no probative medical evidence that the Veteran's current low back disability is related to the in-service low back injury.  The VA examiner essentially stated that the cause of the Veteran's low back disability was due to his 2003 Worker's Compensation injury and not an in-service event.  The Veteran claims an in-service fall caused his current low back disability; however, he is not competent to determine that a single back injury suffered a decade prior to formal treatment is the cause of the low spine disability he currently experiences.  That determination is a complex etiological question not susceptible to lay analysis.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011).  For the same reasons, the Board affords little probative value to his wife's and co-worker's lay statements.  See April 2011 statements.  The Board finds that the most probative evidence of record shows that there is no nexus between any claimed in-service event and the current low back disability, and therefore the nexus requirement for service connection is not met.

In this case, the Board finds that while there is documentation of an in-service low back injury, there is less likely than not a nexus between any such injury and the Veteran's current low back disability.  Accordingly, the Veteran's claim for service connection for a low back disability is denied.

Bilateral knees

The Veteran contends that he injured his knees is service and that he continues to experience pain since such time.  

STRs show that the Veteran was treated in service in April 1992 for complaints that he injured his hamstrings while at work in Airborne school, he also reported during that visit that he experienced pain in both knees.  No swelling was noted, and the Veteran's knees had full range of motion.  He was diagnosed with bilateral patellofemoral syndrome; as well as hamstring strain.  

Private treatment records show no specific treatment for the Veteran's bilateral knees, however, the Veteran credibly testified before the undersigned as to continuously experiencing bilateral knee pain and discomfort since service.  He stated that he did not have health insurance when he separated from the service.  He indicated that he would go to work during the day and then take towels and wet them with hot water, wrap aspirin inside of them and wrap them around his knees at night.  Hearing Transcript, page 7.  He stated that some months would be worse than others.  

In April 2012, he was examined for VA purposes in connection with his claim, and again diagnosed with bilateral patellofemoral pain syndrome.  The Board observes that the examiner checked the box that notes "the claimed condition was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  The Board notes, however, under the rationale, the examiner essentially opined that the Veteran's bilateral patellofemoral pain syndrome (PFPS) is as likely as not related to the paratrooper incident in service.  She reasoned that the Veteran's current complaints were consistent with the PFPS that paratroopers have.  She indicated that he has not had any consistent treatment for his knees and the x-rays are normal; however, the Veteran's inability to kneel and the location of his pain are consistent with PFPS.  The Board notes the Veteran did participate in Airborne school in April 1992, he was seen for an injury related to a jump, PFPS was diagnosed at the time, and he currently has PFPS.  A reasonable conclusion from these facts is that it was incurred in service.  Accordingly, the criteria to establish service connection have been met.










	(CONTINUED ON NEXT PAGE)


ORDER

New and material evidence having been submitted, the Veteran's claims of entitlement to service connection for right knee, left knee, and low back disabilities is reopened, and to that extent only, the appeal is granted.

Service connection for a low back disability is denied.

Service connection for a right knee disability is granted.

Service connection for a left knee disability is granted.



______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals






Department of Veterans Affairs


